 



EXECUTION COPY



 



SECURITY AND PLEDGE AGREEMENT

 

SECURITY AND PLEDGE AGREEMENT, dated as of August 19, 2019 (this “Agreement”),
made by Toughbuilt Industries, Inc., a Nevada corporation, with offices located
at 25371 Commercentre Drive, Ste 200, Lake Forest, CA 92630 (the “Company”), and
each of the undersigned direct and indirect Domestic Subsidiaries of the Company
from time to time, if any (each a “Grantor” and together with the Company,
collectively, the “Grantors”), in favor of Alto Opportunity Master Fund, SPC -
Segregated Master Portfolio B, in its capacity as collateral agent (in such
capacity, the “Collateral Agent” as hereinafter further defined) for the
Noteholders (as defined below) party to the Securities Purchase Agreement, dated
as of August 19, 2019 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Securities Purchase Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers attached to the Securities Purchase Agreement (each a “Buyer” and
collectively, the “Buyers”) are parties to the Securities Purchase Agreement,
pursuant to which the Company shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the “Notes” and “Warrants” issued
pursuant thereto (as such Notes or Warrants may be amended, modified,
supplemented, extended, renewed, restated or replaced from time to time in
accordance with the terms thereof, collectively, the “Notes” or “Warrants”,
respectively);

 

WHEREAS, certain Grantors (other than the Company) from time to time (each a
“Guarantor” and collectively, the “Guarantors”) may execute and deliver one or
more guarantees (each, a “Guaranty” and collectively, the “Guaranties”) in form
and substance acceptable to and in favor of the Collateral Agent, for the
benefit of itself and the Noteholders (as defined below), with respect to the
Company’s obligations under the Securities Purchase Agreement, the Notes, the
Warrants and the other “Transaction Documents” (as defined in the Securities
Purchase Agreement);

 

WHEREAS, it is a condition precedent to the Buyers’ obligation to purchase the
Notes and the Warrants issued pursuant to the Securities Purchase Agreement that
the Grantors shall have executed and delivered to the Collateral Agent this
Agreement providing for the grant to the Collateral Agent, for the benefit of
the Noteholders, of a valid, enforceable, and perfected security interest in all
personal property of each Grantor to secure all of the Company’s obligations
under the Transaction Documents and the Guarantors’ obligations under the
Guaranties, as applicable; and

 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Grantor.

 

 

 



 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the
Collateral Agent and the Noteholders, as follows:

 

Section 1. Definitions.

 

(a) Reference is hereby made to the Securities Purchase Agreement and the Notes
for a statement of the terms thereof. All terms used in this Agreement and the
recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in the Code, and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided that terms used herein which
are defined in the Code on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of the Code except as the
Collateral Agent may otherwise determine.

 

(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Account Debtor”, “Cash Proceeds”, “Certificate of Title”,
“Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”, “Commodity
Contracts”, “Deposit Account”, “Documents”, “Electronic Chattel Paper”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment
Intangibles”, “Proceeds”, “Promissory Notes”, “Security”, “Record”, “Security
Account”, “Software”, and “Supporting Obligations”.

 

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person and any
officer or director of such Person. A Person shall be deemed to be “controlled
by” any other Person if such Person possesses, directly or indirectly, power to
vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managers or power to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Buyer” or “Buyers” shall have the meaning set forth in the recitals hereto.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Closing Date” means the date the Company initially issues the Notes pursuant to
the terms of the Securities Purchase Agreement.

 

 2 

 



 

“Code” means Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“Collateral” shall have the meaning set forth in Section 2(a) of this Agreement.

 

“Collateral Agent” shall have the meaning set forth in the preamble hereto.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Controlled Account Agreement” means a deposit account control agreement or
securities account control agreement with respect to a Pledged Account, in form
and substance satisfactory to the Collateral Agent, as the same may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

“Controlled Accounts” means the Deposit Accounts, Commodity Accounts, Securities
Accounts, and/or Foreign Currency Controlled Account of the Grantors listed on
Schedule IV attached hereto.

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any Copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Event of Default” shall have the meaning set forth in Section 4(a) of the
Notes.

 

“Excluded Collateral” means the voting Capital Stock of any Foreign Subsidiary
to the extent that (x) such Capital Stock represents more than 65% of the issued
and outstanding voting Capital Stock of such Foreign Subsidiary and (y) pledging
more than 65% of the total outstanding voting Capital Stock of such Foreign
Subsidiary would result in a material adverse tax consequence to a Grantor.

 

 3 

 



 

“Foreign Currency Controlled Accounts” means any Controlled Account of the
Company or its Subsidiaries holding non-United States dollar deposits.

 

“Foreign Subsidiary” means any Subsidiary of a Grantor organized under the laws
of a jurisdiction other than the United States, any of the states thereof,
Puerto Rico or the District of Columbia.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of each
Guaranty.

 

“Guarantor” or “Guarantors” shall have the meaning set forth in the recitals
hereto.

 

“Guaranty” or “Guaranties” shall have the meaning set forth in the recitals
hereto.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intellectual Property” means, collectively, the Copyrights, Trademarks and
Patents.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement required to be delivered pursuant to Section 5(h)(i) of this
Agreement, in the form attached hereto as Exhibit A.

 

“Licenses” means, collectively, the Copyright Licenses, the Trademark Licenses
and the Patent Licenses.

 

“Lien” means any mortgage, lien, pledge, charge, security interest, adverse
claim or other encumbrance upon or in any property or assets.

 

“Notes” shall have the meaning set forth in the recitals hereto.

 

“Noteholders” means, at any time, the holders of the Notes at such time.

 

“Obligations” shall have the meaning set forth in Section 3 of this Agreement.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all of the Obligations.

 

 4 

 



 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, reexaminations, divisions, continuations, continuations in part
and extensions or renewals thereof.

 

“Perfection Requirement” or “Perfection Requirements” shall have the meaning set
forth in Section 4(j) of this Agreement.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Pledged Accounts” means all of each Grantor’s right, title and interest in all
of its Deposit Accounts, Commodity Accounts and Securities Accounts (in all
cases, including, without limitation, all Controlled Accounts and Foreign
Currency Control Accounts).

 

“Pledged Entity” means, each Person listed from time to time on Schedule IV
hereto as a “Pledged Entity,” together with each other Person, any right in or
interest in or to all or a portion of whose Capital Stock is acquired or
otherwise owned by a Grantor after the date hereof.

 

“Pledged Equity” means all of each Grantor’s right, title and interest in and to
all of the Securities and Capital Stock now or hereafter owned by such Grantor,
regardless of class or designation, including all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Securities and/or Capital Stock, the
right to receive any certificates representing any of the Securities and/or
Capital Stock, all warrants, options, share appreciation rights and other
rights, contractual or otherwise, in respect thereof, and the right to receive
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

 

“Pledged Operating Agreements” means all of each Grantor’s rights, powers and
remedies under the limited liability company operating agreements of each of the
Pledged Entities that are limited liability companies, as may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

 5 

 



 

“Pledged Partnership Agreements” means all of each Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Entities that
are partnerships, as may be amended, modified, supplemented, extended, renewed,
restated or replaced from time to time.

 

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Subsidiary” means any Person in which a Grantor directly or indirectly, (i)
owns any of the outstanding Capital Stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such licenses, contracts or agreements and
the right to prepare for sale or lease and sell or lease any and all Inventory
now or hereafter owned by any Grantor and now or hereafter covered by such
licenses, contracts or agreements (including, without limitation, all Trademark
Licenses described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
assumed names, Internet domain names, trade styles, designs, logos and other
source or business identifiers and all general intangibles of like nature, now
or hereafter owned, adopted, acquired or used by any Grantor (including, without
limitation, all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade names, business names, d/b/a’s, assumed names,
Internet domain names, trade styles, designs, logos and other source or business
identifiers described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof), and all reissues,
extensions or renewals thereof, together with all goodwill of the business
symbolized by such marks and all customer lists, formulae and other Records of
any Grantor relating to the distribution of products and services in connection
with which any of such marks are used.

 

SECTION 2. Grant of Security Interest.

 

(a) As collateral security for the due and punctual payment and performance all
of the Obligations, as and when due, each Grantor hereby pledges and assigns to
the Collateral Agent, for itself and for the benefit of the Noteholders, and
grants to the Collateral Agent, for itself and for the benefit of the
Noteholders, a continuing security interest in, all personal property and assets
of such Grantor, wherever located and whether now or hereafter existing and
whether now owned or hereafter acquired, of every kind, nature and description,
whether tangible or intangible (collectively, the “Collateral”), including,
without limitation, the following:

 

(i) all Accounts;

 

(ii) all Chattel Paper (whether tangible or Electronic Chattel Paper);

 

 6 

 



 

(iii) all Commercial Tort Claims, including, without limitation, those specified
on Schedule VI hereto;

 

(iv) all Documents;

 

(v) all Equipment;

 

(vi) all Fixtures;

 

(vii) all General Intangibles (including, without limitation, all Payment
Intangibles);

 

(viii) all Goods;

 

(ix) all Instruments (including, without limitation, all Promissory Notes, each
Investor Note (as defined in the Securities Purchase Agreement), and each
certificated Security);

 

(x) all Inventory;

 

(xi) all Investment Property (and, regardless of whether classified as
Investment Property under the Code, all Pledged Equity, Pledged Operating
Agreements and Pledged Partnership Agreements);

 

(xii) all Intellectual Property and all Licenses;

 

(xiii) all Letter-of-Credit Rights;

 

(xiv) all Pledged Accounts, all cash and other property from time to time
deposited therein, and all monies and property in the possession or under the
control of the Collateral Agent or any Noteholder or any Affiliate,
representative, agent or correspondent of the Collateral Agent or any such
Noteholder;

 

(xv) all Supporting Obligations;

 

(xvi) all other tangible and intangible personal property of each Grantor
(whether or not subject to the Code), including, without limitation, all Deposit
Accounts and other accounts and all cash and all investments therein, all
proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the property of any Grantor
described in the preceding clauses of this Section 2(a) (including, without
limitation, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by each Grantor in respect of any of the
items listed above), and all books, correspondence, files and other Records,
including, without limitation, all tapes, desks, cards, Software, data and
computer programs in the possession or under the control of any Grantor or any
other Person from time to time acting for any Grantor, in each case, to the
extent of such Grantor’s rights therein, that at any time evidence or contain
information relating to any of the property described in the preceding clauses
of this Section 2(a) or are otherwise necessary or helpful in the collection or
realization thereof; and

 

 7 

 



 

(xvii) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

 

in each case howsoever any Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

(b) Notwithstanding anything herein to the contrary, the term “Collateral” shall
not include any Excluded Collateral.

 

(c) Each Grantor agrees not to further encumber, or permit any other Lien to
exist that encumbers, any of its Copyrights, Copyright applications, Copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any Licenses, Patents, Patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, Trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Grantor connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, in each case without the Collateral Agent’s prior written consent
(which consent may be withheld or given in the Collateral Agent’s sole
discretion).

 

(d) The Grantors agree that the pledge of the shares of Capital Stock acquired
by a Grantor of any and all Persons now or hereafter existing who is a Foreign
Subsidiary may be supplemented by one or more separate pledge agreements, deeds
of pledge, share charges or other similar agreements or instruments, executed
and delivered by the relevant Grantors in favor of the Collateral Agent, which
pledge agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of the applicable foreign jurisdiction. With respect to
such shares of Capital Stock, the Collateral Agent may, at any time and from
time to time, in its sole discretion, take such actions in such foreign
jurisdictions that will result in the perfection of the Lien created in such
shares of Capital Stock.

 

(e) In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce the Buyers as aforesaid,
each Grantor hereby grants to the Collateral Agent, for itself and for the
ratable benefit of the Noteholders, a right of set-off against the property of
such Grantor held by the Collateral Agent, for itself and for the ratable
benefit of the Noteholders, consisting of property described above in Section
2(a) now or hereafter in the possession or custody of or in transit to the
Collateral Agent, for any purpose, including safekeeping, collection or pledge,
for the account of such Grantor, or as to which such Grantor may have any right
or power; provided that such right shall only to be exercised after an Event of
Default has occurred and is continuing.

 

 8 

 



 

SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether direct or indirect, absolute or contingent, and whether now
existing or hereafter incurred (collectively, the “Obligations”):

 

(a) (i) the payment by the Company and each Grantor, as and when due and payable
(by scheduled maturity, required prepayment, acceleration, demand or otherwise),
of all amounts from time to time owing by it in respect of the Securities
Purchase Agreement, this Agreement, the Notes and the other Transaction
Documents, and (ii) in the case of the Guarantors, the payment by such
Guarantors, as and when due and payable of all Guaranteed Obligations under the
Guaranties, including, without limitation, in both cases, (A) all principal of,
interest, make-whole and other amounts on the Notes (including, without
limitation, all interest, make-whole and other amounts that accrues after the
commencement of any Insolvency Proceeding of any Grantor, whether or not the
payment of such interest is enforceable or is allowable in such Insolvency
Proceeding), and (B) all fees, interest, premiums, penalties, contract causes of
action, costs, commissions, expense reimbursements, indemnifications and all
other amounts due or to become due under this Agreement or any of the
Transaction Documents; and

 

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Noteholders under the Notes.

 

SECTION 4. Representations and Warranties. Each Grantor represents and warrants
as follows:

 

(a) Schedule I hereto sets forth (i) the exact legal name of each Grantor, and
(ii) the state of incorporation, organization or formation and the
organizational identification number of each Grantor in such state. The
information set forth in Schedule I hereto with respect to such Grantor is true
and accurate in all respects. Such Grantor has not previously changed its name
(or operated under any other name), jurisdiction of organization or
organizational identification number from those set forth in Schedule I hereto
except as disclosed in Schedule I hereto.

 

(b) There is no pending or, to its knowledge, written notice threatening any
action, suit, proceeding or claim affecting any Grantor before any Governmental
Authority or any arbitrator, or any order, judgment or award issued by any
Governmental Authority or arbitrator, in each case, that may adversely affect
the grant by any Grantor, or the perfection, of the security interest purported
to be created hereby in the Collateral, or the exercise by the Collateral Agent
of any of its rights or remedies hereunder.

 

(c) All Federal, state and local tax returns and other reports required by
applicable law to be filed by any Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon any Grantor or any property of any Grantor (including, without limitation,
all federal income and social security taxes on employees’ wages) and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with GAAP.

 

(d) All Equipment, Fixtures, Goods and Inventory of each Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory of each Grantor hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto, except that each Grantor will give the Collateral Agent
written notice of any change in the location of any such Collateral within 20
days of such change, other than to locations set forth on Schedule III hereto
(and with respect to which the Collateral Agent has filed financing statements
and otherwise fully perfected its Liens thereon). Each Grantor’s principal place
of business and chief executive office, the place where each Grantor keeps its
Records concerning the Collateral and all originals of all Chattel Paper are
located and will continue to be located at the addresses specified therefor in
Schedule III hereto. None of the Accounts is or will be evidenced by Promissory
Notes or other Instruments.

 

 9 

 



 

(e) Set forth in Schedule IV hereto is a complete and accurate list, as of the
date of this Agreement, of (i) each Promissory Note, Security and other
Instrument owned by each Grantor, (ii) each Pledged Account of each Grantor,
together with the name and address of each institution at which each such
Pledged Account is maintained, the account number for each such Pledged Account
and a description of the purpose of each such Pledged Account and (iii) the name
of each Foreign Currency Controlled Account, together with the name and address
of each institution at which each such Foreign Currency Controlled Account is
maintained and the amount of cash or cash equivalents held in each such Foreign
Currency Controlled Account. Set forth in Schedule II hereto is a complete and
correct list of each trade name used by each Grantor and the name of, and each
trade name used by, each Person from which each Grantor has acquired any
substantial part of the Collateral.

 

(f) Each Grantor has delivered to the Collateral Agent complete and correct
copies of each License described in Schedule II hereto, including all schedules
and exhibits thereto, which represent all of the Licenses of the Grantors
existing on the date of this Agreement. Each such License sets forth the entire
agreement and understanding of the parties thereto relating to the subject
matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby or the
rights of such Grantor or any of its Affiliates in respect thereof. Each
material License now existing is, and any material License entered into in the
future will be, the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms. No default under
any material License by any such party has occurred, nor does any defense,
offset, deduction or counterclaim exist thereunder in favor of any such party.

 

(g) Each Grantor owns and controls, or otherwise possesses adequate rights to
use, all of its Intellectual Property, which is the only Intellectual Property
necessary to conduct its business in substantially the same manner as conducted
as of the date hereof. Schedule II hereto sets forth a true and complete list of
all Intellectual Property and Licenses owned or used by each Grantor as of the
date hereof, and applications for grant or registration of Intellectual
Property. To the knowledge of each Grantor, all such Intellectual Property of
such Grantor is subsisting and in full force and effect, has not been adjudged
invalid or unenforceable, is valid and enforceable and has not been abandoned in
whole or in part. Except as set forth in Schedule II, no such Intellectual
Property is the subject of any licensing or franchising agreement. Except as set
forth in Schedule II, no Grantor has any knowledge of any infringement upon or
conflict with the Patent, Trademark, Copyright, trade secret rights of others
and, each Grantor is not now infringing or in conflict with any Patent,
Trademark, Copyright, trade secret or similar rights of others, and to the
knowledge of each Grantor, no other Person is now infringing or in conflict in
any material respect with any such properties, assets and rights owned or used
by each Grantor. No Grantor has received any notice that it is violating or has
violated the Trademarks, Patents, Copyrights, inventions, trade secrets,
proprietary information and technology, know-how, formulae, rights of publicity
or other intellectual property rights of any third party.

 

 10 

 



 

(h) Each Grantor is and will be at all times the sole and exclusive owner of the
Collateral pledged by such Grantor hereunder free and clear of any Liens, except
for Permitted Liens thereon. No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording or filing office except such as (i) may have been filed in
favor of the Collateral Agent and/or the Noteholders relating to this Agreement
or the other Transaction Documents, and (ii) are securing Permitted Liens as of
the date hereof and disclosed on Schedule VII hereto.

 

(i) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting each Grantor or any of its properties and will not result
in or require the creation of any Lien, upon or with respect to any of its
properties.

 

(j) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority, is required for (i) the grant by each Grantor,
or the perfection, of the security interest purported to be created hereby in
the Collateral, or (ii) the exercise by the Collateral Agent of any of its
rights and remedies hereunder, except for (A) the filing under the Code as in
effect in the applicable jurisdiction of the financing statements described in
Schedule V hereto, all of which financing statements have been duly filed and
are in full force and effect, (B) with respect to all Pledged Accounts, and all
cash and other property from time to time deposited therein, the execution of a
Controlled Account Agreement with the depository or other institution with which
the applicable Pledged Accounts are maintained, as provided in Section 5(i), (C)
with respect to Commodity Contracts, the execution of a control agreement with
the commodity intermediary with which such Commodity Contract is carried, as
provided in Section 5(i), (D) with respect to the perfection of the security
interest created hereby in the United States Intellectual Property and Licenses,
the recording of the appropriate Intellectual Property Security Agreement in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, (E) with respect to the perfection of the security interest
created hereby in foreign Intellectual Property and Licenses, registrations and
filings in jurisdictions located outside of the United States and covering
rights in such jurisdictions relating to such foreign Intellectual Property and
Licenses, (F) with respect to the perfection of the security interest created
hereby in any Letter-of-Credit Rights, the consent of the issuer of the
applicable letter of credit to the assignment of proceeds as provided in the
Code as in effect in the applicable jurisdiction, (G) with respect to Investment
Property constituting uncertificated securities, the applicable Grantor causing
the issuer thereof either (i) to register the Collateral Agent as the registered
owner of such securities or (ii) to agree in an authenticated record with such
Grantor and the Collateral Agent that such issuer will comply with instructions
with respect to such securities originated by the Collateral Agent without
further consent of such Grantor, such authenticated record to be in form and
substance satisfactory to the Collateral Agent, (H) with respect to Investment
Property constituting certificated securities or instruments, such items to be
delivered to and held by or on behalf of the Collateral Agent pursuant hereto in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent, (I) with respect to any action that may be
necessary to obtain control of Collateral constituting Commodity Contracts,
Electronic Chattel Paper or Letter of Credit Rights, the taking of such actions,
and (J) the Collateral Agent having possession of all Documents, Chattel Paper,
Instruments and cash constituting Collateral (subclauses (A) through (J) each a
“Perfection Requirement” and collectively, the “Perfection Requirements”).

 

 11 

 



 

(k) This Agreement creates in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations. The performance of the Perfection Requirements results in the
perfection of such security interest in the Collateral. Such security interest
is (or in the case of Collateral in which each Grantor obtains rights after the
date hereof, will be), subject only to Permitted Liens and the Perfection
Requirements, a first priority, valid, enforceable and perfected security
interests in all personal property of each Grantor (other than Excluded
Collateral). Such recordings and filings and all other action necessary to
perfect and protect such security interest have been duly taken (and, in the
case of Collateral in which any Grantor obtains rights after the date hereof,
will be duly taken), except for the Collateral Agent’s having possession of all
Documents, Chattel Paper, Instruments and cash constituting Collateral after the
date hereof and the other actions, filings and recordations described above,
including the Perfection Requirements.

 

(l) As of the date hereof, no Grantor holds any Commercial Tort Claims or has
knowledge of any pending Commercial Tort Claims, except for the Commercial Tort
Claims described in Schedule VI.

 

(m) All of the Pledged Equity is presently owned by the applicable Grantor as
set forth in Schedule IV, and is presently represented by the certificates
listed on Schedule IV hereto (if applicable). As of the date hereof, there are
no existing options, warrants, calls or commitments of any character whatsoever
relating to the Pledged Equity other than as contemplated and permitted by the
Transaction Documents. Each Grantor is the sole holder of record and the sole
beneficial owner of the Pledged Equity, as applicable. None of the Pledged
Equity has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject. The Pledged Equity constitutes 100% or
such other percentage as set forth on Schedule IV of the issued and outstanding
shares of Capital Stock of the applicable Pledged Entity.

 

(n) Such Grantor (i) is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (ii) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and to execute and deliver this Agreement and each
other Transaction Document to which such Grantor is a party, and to consummate
the transactions contemplated hereby and thereby and (iii) is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except where the failure to be so
qualified would not result in a Material Adverse Effect.

 

(o) The execution, delivery and performance by each Grantor of this Agreement
and each other Transaction Document to which such Grantor is a party (i) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (ii) do not and will not contravene its charter or
by-laws, limited liability company or operating agreement, certificate of
partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on such Grantor or its properties, (iii) do
not and will not result in or require the creation of any Lien (other than
pursuant to any Transaction Document) upon or with respect to any of its assets
or properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to it or its
operations or any of its assets or properties.

 

 12 

 



 

(p) This Agreement and each of the other Transaction Documents to which any
Grantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(q) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

 

SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:

 

(a) Further Assurances. Each Grantor will, at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Collateral Agent may reasonably request in
order to: (i) perfect and protect the security interest of the Collateral Agent
created hereby; (ii) enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder in respect of the Collateral, including, without
limitation, the Controlled Accounts; or (iii) otherwise effect the purposes of
this Agreement, including, without limitation: (A) marking conspicuously all
Chattel Paper and each License and, at the request of the Collateral Agent, each
of its Records pertaining to the Collateral with a legend, in form and substance
satisfactory to the Collateral Agent, indicating that such Chattel Paper,
License or Collateral is subject to the security interest created hereby, (B)
delivering and pledging to the Collateral Agent each Promissory Note, Security
(subject to the limitations set forth in Section 2), Chattel Paper or other
Instrument, now or hereafter owned by any Grantor, duly endorsed and accompanied
by executed instruments of transfer or assignment, all in form and substance
satisfactory to the Collateral Agent, (C) executing and filing (to the extent,
if any, that any Grantor’s signature is required thereon) or authenticating the
filing of, such financing or continuation statements, or amendments thereto, as
may be necessary or that the Collateral Agent may reasonably request in order to
perfect and preserve the security interest created hereby, (D) furnishing to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral in each case as the Collateral Agent may reasonably request, all in
reasonable detail, (E) if any Collateral shall be in the possession of a third
party, notifying such Person of the Collateral Agent’s security interest created
hereby and obtaining a written acknowledgment from such Person, in form and
substance reasonably satisfactory to the Collateral Agent, that such Person
holds possession of the Collateral for the benefit of the Collateral Agent (for
the benefit the Noteholders), (F) if at any time after the date hereof, any
Grantor acquires or holds any Commercial Tort Claim, promptly notifying the
Collateral Agent in a writing signed by such Grantor setting forth a brief
description of such Commercial Tort Claim and granting to the Collateral Agent a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (G) upon the acquisition after the date
hereof by any Grantor of any motor vehicle or other Equipment subject to a
certificate of title or ownership (other than a motor vehicle or Equipment that
is subject to a purchase money security interest), causing the Collateral Agent
to be listed as the lienholder on such certificate of title or ownership and
delivering evidence of the same to the Collateral Agent in accordance with
Section 5(j) hereof; and (H) taking all actions required by the Code or by other
law, as applicable, in any relevant Code jurisdiction, or by other law as
applicable in any foreign jurisdiction.

 

 13 

 



 

(b) Location of Collateral. Each Grantor will keep the Collateral (i) at the
locations specified therefor on Schedule III hereto, or (ii) at such other
locations set forth on Schedule III and with respect to which the Collateral
Agent has filed financing statements and otherwise fully perfected its Liens
thereon, or (iii) at such other locations in the United States, provided that 30
days prior to any change in the location of any Collateral to such other
location, or upon the acquisition of any Collateral to be kept at such other
locations, the Grantors shall give the Collateral Agent written notice thereof
and deliver to the Collateral Agent a new Schedule III indicating such new
locations and such other written statements and schedules as the Collateral
Agent may require.

 

(c) Condition of Equipment. Each Grantor will maintain or cause to be maintained
and preserved in good condition, repair and working order, ordinary wear and
tear excepted, the Equipment (necessary or useful to its business) and will
forthwith, or in the case of any loss or damage to any Equipment of any Grantor
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Collateral Agent may request to such end. Any Grantor will promptly
furnish to the Collateral Agent a statement describing in reasonable detail any
such loss or damage in excess of $25,000 per occurrence to any Equipment.

 

(d) Taxes, Etc. Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

 

(e) Insurance.

 

(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any Governmental Authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and in
any event, in amount, adequacy and scope reasonably satisfactory to the
Collateral Agent.

 

 14 

 



 

(ii) To the extent requested by the Collateral Agent at any time and from time
to time, each such policy for liability insurance shall provide for all losses
to be paid on behalf of the Collateral Agent and any Grantor as their respective
interests may appear, and each policy for property damage insurance shall
provide for all losses to be adjusted with, and paid directly to, the Collateral
Agent. In addition to and without limiting the foregoing, to the extent
requested by the Collateral Agent at any time and from time to time, each such
policy shall in addition (A) name the Collateral Agent as an additional insured
party and/or loss payee, as applicable, thereunder (without any representation
or warranty by or obligation upon the Collateral Agent) as its interests may
appear, (B) contain an agreement by the insurer that any loss thereunder shall
be payable to the Collateral Agent on its own account notwithstanding any
action, inaction or breach of representation or warranty by any Grantor, (C)
provide that there shall be no recourse against the Collateral Agent for payment
of premiums or other amounts with respect thereto, and (D) provide that at least
30 days’ prior written notice of cancellation, lapse, expiration or other
adverse change shall be given to the Collateral Agent by the insurer. Any
Grantor will, if so requested by the Collateral Agent, deliver to the Collateral
Agent original or duplicate policies of such insurance (including certificates
demonstrating compliance with this Section 5(e)) and, as often as the Collateral
Agent may reasonably request, a report of a reputable insurance broker with
respect to such insurance. Any Grantor will also, at the request of the
Collateral Agent, execute and deliver instruments of assignment of such
insurance policies and cause the respective insurers to acknowledge notice of
such assignment.

 

(iii) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance. In the case of any loss involving
damage to Equipment or Inventory, to the extent paragraph (iv) of this Section
5(e) is not applicable, any proceeds of insurance involving such damage shall be
paid to the Collateral Agent, and any Grantor will make or cause to be made the
necessary repairs to or replacements of such Equipment or Inventory, and any
proceeds of insurance maintained by any Grantor pursuant to this Section 5(e)
(except as otherwise provided in paragraph (iv) in this Section 5(e)) shall be
paid by the Collateral Agent to any Grantor as reimbursement for the reasonable
costs of such repairs or replacements.

 

(iv) Notwithstanding anything to the contrary in subsection 5(e)(iii) above,
following and during the continuance of an Event of Default, all insurance
payments in respect of each Grantor’s properties and business shall be paid to
the Collateral Agent and applied as specified in Section 7(b) hereof.

 

(f) Provisions Concerning the Accounts and the Licenses.

 

(i) Each Grantor will (A) give the Collateral Agent at least 30 days’ prior
written notice of any change in such Grantor’s name, identity or organizational
structure, (B) maintain its jurisdiction of incorporation, organization or
formation as set forth in Schedule I hereto, (C) immediately notify the
Collateral Agent upon obtaining an organizational identification number, if on
the date hereof such Grantor did not have such identification number, and (D)
keep adequate records concerning the Collateral and permit representatives of
the Collateral Agent during normal business hours on reasonable notice to such
Grantor, to inspect and make abstracts from such records.

 

 15 

 



 

(ii) Each Grantor will (except as otherwise provided in this subsection (f)),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, any Grantor may (and, at the
Collateral Agent’s direction, will) take such action as any Grantor or the
Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time following the occurrence and during the continuance
of an Event of Default to notify the Account Debtors or obligors under any
Accounts of the assignment of such Accounts to the Collateral Agent and to
direct such Account Debtors or obligors to make payment of all amounts due or to
become due to any Grantor thereunder directly to the Collateral Agent or its
designated agent and, upon such notification and at the expense of any Grantor
and to the extent permitted by applicable law, to enforce collection of any such
Accounts and to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as any Grantor might have done. After
receipt by any Grantor of a notice from the Collateral Agent that the Collateral
Agent has notified, intends to notify, or has enforced or intends to enforce any
Grantor’s rights against the Account Debtors or obligors under any Accounts as
referred to in the proviso to the immediately preceding sentence, (A) all
amounts and proceeds (including Instruments) received by any Grantor in respect
of the Accounts shall be received in trust for the benefit of the Collateral
Agent hereunder (for the benefit the Noteholders), shall be segregated from
other funds of any Grantor and shall be forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary endorsement) to be
applied as specified in Section 7(b) hereof, and (B) no Grantor will adjust,
settle or compromise the amount or payment of any Account or release wholly or
partly any Account Debtor or obligor thereof or allow any credit or discount
thereon. In addition, upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent may (in its sole and absolute discretion)
direct any or all of the banks and financial institutions with which any Grantor
either maintains a Deposit Account or a lockbox (including, without limitation,
any Controlled Account) or deposits the proceeds of any Accounts to send
immediately to the Collateral Agent by wire transfer (to such deposit account as
the Collateral Agent shall specify, or in such other manner as the Collateral
Agent shall direct) all or a portion of such securities, cash, investments and
other items held by such institution. Any such securities, cash, investments and
other items so received by the Collateral Agent shall be applied as specified in
accordance with Section 7(b) hereof.

 

(iii) Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Schedule II hereto by any party
thereto other than any Grantor, each Grantor party thereto will, promptly after
obtaining knowledge thereof, give the Collateral Agent written notice of the
nature and duration thereof, specifying what action, if any, it has taken and
proposes to take with respect thereto and thereafter will take reasonable steps
to protect and preserve its rights and remedies in respect of such breach or
default, or will obtain or acquire an appropriate substitute License.

 

(iv) Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each notice or other communication received by it by which any other
party to any material License referred to in Schedule II hereto purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

 

(v) Each Grantor will exercise promptly and diligently each and every right
which it may have under each material License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each material License and will take all action reasonably
necessary to maintain such Licenses in full force and effect. No Grantor will,
without the prior written consent of the Collateral Agent, cancel, terminate,
amend or otherwise modify in any respect, or waive any provision of, any
material License referred to in Schedule II hereto.

 

 16 

 



 

(g) Transfers and Other Liens.

 

(i) Except as otherwise expressly permitted in the other Transaction Documents,
no Grantor shall, directly or indirectly, sell, lease, license, assign,
transfer, spin-off, split-off, close, convey or otherwise dispose of any
Collateral whether in a single transaction or a series of related transactions,
other than (A) sales, leases, licenses, assignments, transfers, conveyances and
other dispositions of such assets or rights by such Grantor for value in the
ordinary course of business consistent with past practices and (B) sales of
Inventory and product in the ordinary course of business.

 

(ii) Except as permitted under Section 14(e) of the Notes, no Grantor shall,
directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on any of its Capital Stock.

 

(iii) No Grantor shall, directly or indirectly, without the prior written
consent of the Required Holders issue any securities that would cause a breach
or default under the Notes or the Securities Purchase Agreement.

 

(iv) No Grantor shall enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it than would be
obtainable in a comparable arm’s length transaction with a Person that is not an
Affiliate thereof.

 

(v) No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

 



 17 

 



 

(h) Intellectual Property.

 

(i) If applicable, each Grantor shall duly execute and deliver the applicable
Intellectual Property Security Agreement. Each Grantor (either itself or through
licensees) will, and will cause each licensee thereof to, take all action
necessary to maintain all of the Intellectual Property in full force and effect,
including, without limitation, using the proper statutory notices, numbers and
markings (relating to patent, trademark and copyright rights) and using the
Trademarks on each applicable trademark class of goods in order to so maintain
the Trademarks in full force and free from any claim of abandonment for non-use,
and each Grantor will not (nor permit any licensee thereof to) do any act or
knowingly omit to do any act whereby any Intellectual Property may become
abandoned, cancelled or invalidated; provided, however, that so long as no Event
of Default has occurred and is continuing, no Grantor shall have an obligation
to use or to maintain any Intellectual Property (A) that relates solely to any
product or work, that is no longer necessary or material and has been, or is in
the process of being, discontinued, abandoned or terminated in the ordinary
course of business and consistent with the exercise of reasonable business
judgment, (B) that is being replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the Lien created by this Agreement and does not have a material
adverse effect on the business of any Grantor or (C) that is substantially the
same as another Intellectual Property that is in full force, so long the failure
to use or maintain such Intellectual Property does not materially adversely
affect the validity of such replacement Intellectual Property and so long as
such other Intellectual Property is subject to the Lien and security interest
created by this Agreement and does not have a material adverse effect on the
business of any Grantor. Each Grantor will cause to be taken all necessary steps
in any proceeding before the United States Patent and Trademark Office and the
United States Copyright Office or any similar office or agency in any other
country or political subdivision thereof to maintain each registration of the
Intellectual Property and application for registration of Intellectual Property
(other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees. If any Intellectual Property
(other than Intellectual Property described in the proviso to the second
sentence of subsection (i) of this clause (h)) is infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party, each
Grantor shall (x) upon learning of such infringement, misappropriation, dilution
or other violation, promptly notify the Collateral Agent and (y) promptly sue
for infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property. Each Grantor shall furnish to the Collateral Agent from
time to time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Collateral Agent
may reasonably request, all in reasonable detail and promptly upon request of
the Collateral Agent, following receipt by the Collateral Agent of any such
statements, schedules or reports, each Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which is or hereafter becomes part of
the Collateral under this Agreement and shall execute and authenticate such
documents and do such acts as shall be necessary or, in the reasonable judgment
of the Collateral Agent, desirable to subject such Intellectual Property and
Licenses to the Lien and security interest created by this Agreement.
Notwithstanding anything herein to the contrary, upon the occurrence and during
the continuance of an Event of Default, no Grantor may abandon, surrender or
otherwise permit any Intellectual Property to become abandoned, cancelled or
invalid without the prior written consent of the Collateral Agent, and if any
Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, each Grantor will take such
reasonable action as the Collateral Agent shall deem appropriate under the
circumstances to protect such Intellectual Property.

 

(ii) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright or the United States Copyright Office or the
United States Patent and Trademark Office, as applicable, or in any similar
office or agency of the United States or any country or any political
subdivision thereof unless it gives the Collateral Agent prior written notice
thereof. Upon request of the Collateral Agent, any Grantor shall execute,
authenticate and deliver any and all assignments, agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s security interest hereunder in such Intellectual Property
and the General Intangibles of any Grantor relating thereto or represented
thereby, and each Grantor hereby appoints the Collateral Agent its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until all Obligations are Paid in Full.

 

 18 

 



 

(i) Pledged Accounts.

 

(A) Each Grantor shall cause each bank and other financial institution which
maintains a Controlled Account (each a “Controlled Account Bank”) to execute and
deliver to the Collateral Agent, in form and substance satisfactory to the
Collateral Agent, a Controlled Account Agreement with respect to such Controlled
Account, duly executed by each Grantor and such Controlled Account Bank,
pursuant to which such Controlled Account Bank among other things shall
irrevocably agree, with respect to such Controlled Account, that (i) at any time
after any Grantor, the Collateral Agent or any Buyer shall have notified such
Controlled Account Bank that an Event of Default has occurred or is continuing,
such Controlled Account Bank will comply with any and all instructions
originated by the Collateral Agent directing the disposition of the funds in
such Controlled Account without further consent by such Grantor, (ii) such
Controlled Account Bank shall waive, subordinate or agree not to exercise any
rights of setoff or recoupment or any other claim against the applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, (iii at any time after any Grantor,
the Collateral Agent or any Buyer shall have notified such Controlled Account
Bank that an Event of Default has occurred or is continuing, with respect to
each such Controlled Account, such Controlled Account Bank shall not comply with
any instructions, directions or orders of any form with respect to such
Controlled Accounts other than instructions, directions or orders originated by
the Collateral Agent, (iv) all funds deposited by any Grantor with such
Controlled Account Bank shall be subject to a perfected, first priority security
interest in favor of the Collateral Agent, and (v) upon receipt of written
notice from the Collateral Agent during the continuance of an Event of Default,
such Controlled Account Bank shall immediately send to the Collateral Agent by
wire transfer (to such account as the Collateral Agent shall specify, or in such
other manner as the Collateral Agent shall direct) all such funds and other
items held by it. No Grantor shall create or maintain any Pledged Account
without the prior written consent of the Collateral Agent and complying with the
terms of this Agreement.

 

(B) If at any time after the Closing Date, the average daily balance of any
Account in the United States that is not subject to a Controlled Account
Agreement exceeds $50,000 during any calendar month (including the calendar
month in which the Closing Date occurs), the Company shall, either (x) within
two (2) Business Days following such date, transfer to a Controlled Account an
amount sufficient to reduce the total aggregate amount of the cash in such
Account to an amount not in excess of $50,000 or (y) within twenty-one (21)
calendar days following the last day of such calendar month, deliver to the
Collateral Agent a Controlled Account Agreement with respect to such Account,
duly executed by such Grantor and the depositary bank in which such Account is
maintained.

 

(C) Notwithstanding anything to the contrary contained in Section 5(i)(B) above,
and without limiting any of the foregoing, if at any time after the Closing
Date, the total aggregate amount of the cash of the Company and any of its
Subsidiaries, in the aggregate, that is not held in a Controlled Account exceeds
$150,000, in the aggregate, with respect to any Accounts worldwide or exceeds
$50,000, in the aggregate, with respect to any Accounts in the United States
(the “Maximum Free Cash Amount”), the Company shall within two (2) Business Days
following such date, either (x) transfer to a Controlled Account an amount
sufficient to reduce the total aggregate amount of the cash that is not held in
a Controlled Account to an amount not in excess of the Maximum Free Cash Amount
or (y) deliver to the Collateral Agent a Controlled Account Agreement with
respect to such Account (or Accounts), duly executed by such Grantor and the
depositary bank in which such Account (or Accounts) is maintained, as necessary
to reduce the total aggregate amount of the cash that is not held in a
Controlled Account to an amount not in excess of the Maximum Free Cash Amount.

 

 19 

 



 

(j) Motor Vehicles.

 

(i) Upon the Collateral Agent’s written request, each Grantor shall deliver to
the Collateral Agent originals of the certificates of title or ownership for
each motor vehicle with a value in excess of $10,000 owned by it, with the
Collateral Agent listed as lienholder, for the benefit of the Noteholders.

 

(ii) Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate Governmental Authorities to
enable motor vehicles now owned or hereafter acquired by such Grantor to be
retitled and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such Governmental Authorities, and (C) executing such other
agreements, documents and instruments on behalf of, and taking such other action
in the name of, such Grantor as the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof (including, without limitation, for
the purpose of creating in favor of the Collateral Agent a perfected Lien on the
motor vehicles and exercising the rights and remedies of the Collateral Agent
hereunder). This appointment as attorney-in-fact is coupled with an interest and
is irrevocable until all of the Obligations are Paid in Full.

 

(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.

 

(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of any Grantor, the Collateral Agent shall execute and deliver to
any Grantor such instruments as such Grantor shall reasonably request to remove
the notation of the Collateral Agent as lienholder on any certificate of title
for any motor vehicle; provided, however, that any such instruments shall be
delivered, and the release effective, only upon receipt by the Collateral Agent
of a certificate from any Grantor stating that such motor vehicle is to be sold
or has suffered a casualty loss (with title thereto in such case passing to the
casualty insurance company therefor in settlement of the claim for such loss)
and the amount that any Grantor will receive as sale proceeds or insurance
proceeds. Any proceeds of such sale or casualty loss shall be paid to the
Collateral Agent hereunder immediately upon receipt, to be applied to the
Obligations then outstanding.

 

(k) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or that the Collateral Agent may reasonably request in order for the
Collateral Agent to obtain “control” in accordance with Sections 9-105 through
9-107 of the Code with respect to the following Collateral: (i) Electronic
Chattel Paper, (ii) Investment Property, and (iii) Letter-of-Credit Rights.

 

 20 

 



 

(l) Inspection and Reporting. Each Grantor shall permit the Collateral Agent, or
any agent or representatives thereof or such professionals or other Persons as
the Collateral Agent may designate (at Grantors’ sole cost and expense) (i) to
examine and make copies of and abstracts from any Grantor’s records and books of
account, (ii) to visit and inspect its properties, (iii) to verify materials,
leases, Instruments, Accounts, Inventory and other assets of any Grantor from
time to time, and (iv) to conduct audits, physical counts, appraisals and/or
valuations, examinations at the locations of any Grantor. Each Grantor shall
also permit the Collateral Agent, or any agent or representatives thereof or
such attorneys, accountants or other professionals or other Persons as the
Collateral Agent may designate to discuss such Grantor’s affairs, finances and
accounts with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives. Without limiting the foregoing,
the Collateral Agent may, at any time, in the Collateral Agent’s own name, in
the name of a nominee of the Collateral Agent, or in the name of any Grantor
communicate (by mail, telephone, facsimile or otherwise) with the Account
Debtors of such Grantor, parties to contracts with such Grantor and/or obligors
in respect of Instruments of such Grantor to verify with such Persons, to the
Collateral Agent’s satisfaction, the existence, amount, terms of, and any other
matter relating to, Accounts, Instruments, Chattel Paper, payment intangibles
and/or other receivables.

 

(m) Future Subsidiaries. If any Grantor hereafter creates or acquires any
Subsidiary, simultaneously with the creation or acquisition of such Subsidiary,
such Grantor shall (i) if such Subsidiary is a Domestic Subsidiary, cause such
Subsidiary to become a party to this Agreement as an additional “Grantor”
hereunder, (ii) deliver to the Collateral Agent updated Schedules to this
Agreement, as appropriate (including, without limitation, an updated Schedule IV
to reflect the grant by such Grantor of a Lien on all Pledged Equity now or
hereafter owned by such Grantor), (iii) if such Subsidiary is a Domestic
Subsidiary, cause such Subsidiary to duly execute and deliver a guaranty of the
Obligations in favor of the Collateral Agent in form and substance acceptable to
the Collateral Agent, (iv) deliver to the Collateral Agent the stock
certificates representing all of the Capital Stock of such Subsidiary, along
with undated stock powers for each such certificates, executed in blank (or, if
any such shares of Capital Stock are uncertificated, confirmation and evidence
reasonably satisfactory to the Collateral Agent that the security interest in
such uncertificated securities has been transferred to and perfected by the
Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of the Code
or any other similar or local or foreign law that may be applicable), and (v)
duly execute and/or cause to be delivered to the Collateral Agent, in form and
substance acceptable to the Collateral Agent, such opinions of counsel and other
documents as the Collateral Agent shall request with respect thereto; provided,
however, that no Grantor shall be required to pledge any Excluded Collateral.
Each Grantor hereby authorizes the Collateral Agent to attach such updated
Schedules to this Agreement and agrees that all Pledged Equity listed on any
updated Schedule delivered to the Collateral Agent shall for all purposes
hereunder be considered Collateral. The Grantors agree that the pledge of the
shares of Capital Stock acquired by a Grantor of Foreign Subsidiary may be
supplemented by one or more separate pledge agreements, deeds of pledge, share
charges, or other similar agreements or instruments, executed and delivered by
the relevant Grantor in favor of the Collateral Agent, which pledge agreements
will provide for the pledge of such shares of Capital Stock in accordance with
the laws of the applicable foreign jurisdiction. With respect to such shares of
Capital Stock, the Collateral Agent may, at any time and from time to time, in
its sole discretion, take actions in such foreign jurisdictions that will result
in the perfection of the Lien created in such shares of Capital Stock.

 

 21 

 



 

Section 6. Additional Provisions Concerning the Collateral.

 

(a) To the maximum extent permitted by applicable law, and for the purpose of
taking any action that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, each Grantor hereby (i) authorizes
the Collateral Agent to execute any such agreements, instruments or other
documents in such Grantor’s name and to file such agreements, instruments or
other documents in such Grantor’s name and in any appropriate filing office,
(ii) authorizes the Collateral Agent at any time and from time to time to file,
one or more financing or continuation statements, and amendments thereto,
relating to the Collateral (including, without limitation, any such financing
statements that (A) describe the Collateral as “all assets” or “all personal
property” (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Collateral Agent may determine
regardless of whether any particular asset of such Grantor falls within the
scope of Article 9 of the Code or whether any particular asset of such Grantor
constitutes part of the Collateral, and (B) contain any other information
required by Part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including, without limitation, whether such Grantor is an organization, the type
of organization and any organizational identification number issued to such
Grantor) and (iii) ratifies such authorization to the extent that the Collateral
Agent has filed any such financing or continuation statements, or amendments
thereto, prior to the date hereof. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, (i) to obtain and
adjust insurance required to be paid to the Collateral Agent pursuant to Section
5(e) hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem necessary or desirable for the
collection of any Collateral or otherwise to enforce the rights of the
Collateral Agent and the Noteholders with respect to any Collateral, (v) to
execute assignments, licenses and other documents to enforce the rights of the
Collateral Agent and the Noteholders with respect to any Collateral, and (vi) to
verify any and all information with respect to any and all Accounts. This power
is coupled with an interest and is irrevocable until all of the Obligations are
Paid in Full.

 

 22 

 



 

(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof. Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Securities Purchase Agreement that limit the right of any Grantor to dispose of
its property, and Section 5(g) and Section 5(h) hereof, so long as no Event of
Default shall have occurred and be continuing, any Grantor may exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of its
business and as otherwise expressly permitted by any of the other Transaction
Documents. In furtherance of the foregoing, unless an Event of Default shall
have occurred and be continuing, the Collateral Agent shall from time to time,
upon the request of any Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, which such Grantor
shall have certified are appropriate (in such Grantor’s judgment) to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to this clause (c) as to any Intellectual Property). Further,
upon the Payment in Full of all of the Obligations, the Collateral Agent
(subject to Section 10(e) hereof) shall release and reassign to any Grantor all
of the Collateral Agent’s right, title and interest in and to the Intellectual
Property, and the Licenses, all without recourse, representation or warranty
whatsoever. The exercise of rights and remedies hereunder by the Collateral
Agent shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by each Grantor in accordance with the second
sentence of this clause (c). Each Grantor hereby releases the Collateral Agent
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Collateral Agent
under the powers of attorney granted herein other than actions taken or omitted
to be taken through the Collateral Agent’s gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.

 

(d) If any Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by such Grantor pursuant to Section 8 hereof and shall be secured by
the Collateral.

 

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed, (ii)
the exercise by the Collateral Agent of any of its rights hereunder shall not
release any Grantor from any of its obligations under the Licenses or otherwise
in respect of the Collateral, and (iii) the Collateral Agent shall not have any
obligation or liability by reason of this Agreement under the Licenses or with
respect to any of the other Collateral, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

 23 

 



 

(g) As long as no Event of Default shall have occurred and be continuing and
until written notice shall be given to the applicable Grantor:

 

(i) Each Grantor shall have the right, from time to time, to vote and give
consents with respect to the Pledged Equity, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Securities
Purchase Agreement or any other Transaction Document; provided, however, that no
vote shall be cast, and no consent shall be given or action taken, which would
have the effect of impairing the position or interest of the Collateral Agent in
respect of the Pledged Equity or which would authorize, effect or consent to
(unless and to the extent expressly permitted by the Securities Purchase
Agreement):

 

(A) the dissolution or liquidation, in whole or in part, of a Pledged Entity;

 

(B) the consolidation or merger of a Pledged Entity with any other Person;

 

(C) the sale, disposition or encumbrance of all or substantially all of the
assets of a Pledged Entity, except for Liens in favor of the Collateral Agent;

 

(D) any change in the authorized number of shares, the stated capital or the
authorized share capital of a Pledged Entity or the issuance of any additional
shares of its Capital Stock; or

 

(E) the alteration of the voting rights with respect to the Capital Stock of a
Pledged Entity.

 

(h) (i) Each Grantor shall be entitled, from time to time, to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Equity to the extent not in violation of the Securities Purchase
Agreement other than any and all: (A) dividends and interest paid or payable
other than in cash in respect of any Pledged Equity, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Pledged Equity; (B) dividends and other distributions paid or
payable in cash in respect of any Pledged Equity in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in capital of a Pledged Entity; and (C) cash paid,
payable or otherwise distributed, in respect of principal of, or in redemption
of, or in exchange for, any Pledged Equity; provided, however, that until
actually paid all rights to such distributions shall remain subject to the Lien
created by this Agreement; and

 

(ii) all dividends and interest (other than such cash dividends and interest as
are permitted to be paid to any Grantor in accordance with clause (i) above) and
all other distributions in respect of any of the Pledged Equity, whenever paid
or made, shall be delivered to the Collateral Agent to hold as Pledged Equity
and shall, if received by any Grantor, be received in trust for the benefit of
the Collateral Agent (for the benefit the Noteholders), be segregated from the
other property or funds of such Grantor, and be forthwith delivered to the
Collateral Agent as Pledged Equity in the same form as so received (with any
necessary endorsement).

 

 24 

 



 

SECTION 7. Remedies Upon Event of Default; Application of Proceeds. If any Event
of Default shall have occurred and be continuing:

 

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein, in any other Transaction
Document or otherwise available to it, all of the rights and remedies of a
secured party upon default under the Code (whether or not the Code applies to
the affected Collateral), and also may (i) take absolute control of the
Collateral, including, without limitation, transfer into the Collateral Agent’s
name or into the name of its nominee or nominees (to the extent the Collateral
Agent has not theretofore done so) and thereafter receive, for the benefit of
the Noteholders, all payments made thereon, give all consents, waivers and
ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof, (ii) require each Grantor to, and
each Grantor hereby agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of its respective Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place or places to be designated by the Collateral Agent that is reasonably
convenient to both parties, and the Collateral Agent may enter into and occupy
any premises owned or leased by any Grantor where the Collateral or any part
thereof is located or assembled for a reasonable period in order to effectuate
the Collateral Agent’s rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale (including, without limitation, by
credit bid), at any of the Collateral Agent’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Collateral Agent may deem commercially reasonable and/or (B) lease,
license or dispose of the Collateral or any part thereof upon such terms as the
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of sale or any other disposition of its respective Collateral
shall be required by law, at least ten (10) days’ notice to any Grantor of the
time and place of any public sale or the time after which any private sale or
other disposition of its respective Collateral is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale or other disposition of any Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against the Collateral Agent
and the Noteholders arising by reason of the fact that the price at which its
respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that any Grantor may have to require that all or
any part of such Collateral be marshaled upon any sale (public or private)
thereof. Each Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Collateral Agent shall be made without warranty,
(ii) the Collateral Agent may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like, and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral. In addition to the foregoing, (1)
upon written notice to any Grantor from the Collateral Agent after and during
the continuance of an Event of Default, such Grantor shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (2) the Collateral Agent may, at any time
and from time to time after and during the continuance of an Event of Default,
upon 10 days’ prior notice to such Grantor, license, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property, throughout the universe for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (3) the Collateral Agent may, at any time, pursuant to
the authority granted in Section 6 hereof or otherwise (such authority being
effective upon the occurrence and during the continuance of an Event of
Default), execute and deliver on behalf of such Grantor, one or more instruments
of assignment of the Intellectual Property (or any application or registration
thereof), in form suitable for filing, recording or registration in any country.

 

 25 

 



 

(b) Any cash held by the Collateral Agent as Collateral and all Cash Proceeds
received by the Collateral Agent in respect of any sale or disposition of or
collection from, or other realization upon, all or any part of the Collateral
shall be applied as follows (subject to the provisions of the Securities
Purchase Agreement): first, to pay any fees, indemnities or expense
reimbursements then due to the Collateral Agent (including those described in
Section 8 hereof); second, to pay any fees, indemnities or expense
reimbursements then due to the Noteholders, on a pro rata basis; third to pay
interest due under the Notes owing to the Noteholders, on a pro rata basis;
fourth, to pay or prepay principal in respect of the Notes, whether or not then
due, owing to the Noteholders, on a pro rata basis; fifth, to pay or prepay any
other Obligations, whether or not then due, in such order and manner as the
Collateral Agent shall elect, consistent with the provisions of the Securities
Purchase Agreement. Any surplus of such cash or Cash Proceeds held by the
Collateral Agent and remaining after the Payment in Full of all of the
Obligations shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

 

(c) In the event that the proceeds of any such sale, disposition, collection or
realization are insufficient to pay all amounts to which the Collateral Agent
and the Noteholders are legally entitled, each Grantor shall be, jointly and
severally, liable for the deficiency, together with interest thereon at the
highest rate specified in the Notes for interest on overdue principal thereof or
such other rate as shall be fixed by applicable law, together with the costs of
collection and the reasonable fees, costs, expenses and other charges of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

(d) To the extent that applicable law imposes duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Collateral Agent (i) to
fail to incur expenses deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of brokers, investment bankers, consultants, attorneys
and other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this section is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this section. Without
limitation upon the foregoing, nothing contained in this section shall be
construed to grant any rights to any Grantor or to impose any duties on the
Collateral Agent that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this section.

 

 26 

 



 

(e) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that any Grantor lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

Section 8. Indemnity and Expenses.

 

(a) Each Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Collateral Agent and each of the Noteholders harmless from and
against any and all claims, damages, losses, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, reasonable
legal fees, costs, expenses, and disbursements of such Person’s counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent resulting from such Person’s gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction no longer
subject to appeal.

 

(b) Each Grantor agrees, jointly and severally, to pay to the Collateral Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.

 

 27 

 



 

SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail,
first-class postage prepaid and return receipt requested), telecopied, e-mailed
or delivered, if to any Grantor, to the Company’s address, or if to the
Collateral Agent or any Noteholder, to it at its respective address, each as set
forth in Section 9(f) of the Securities Purchase Agreement; or as to any such
Person, at such other address as shall be designated by such Person in a written
notice to all other parties hereto complying as to delivery with the terms of
this Section 9. All such notices and other communications shall be effective (a)
if sent by certified mail, return receipt requested, when received or three (3)
Business Days after deposited in the mails, whichever occurs first, (b) if
telecopied or e-mailed, when transmitted (during normal business hours) and
confirmation is received, and otherwise, the day after the notice or
communication was transmitted and confirmation is received, or (c) if delivered
in person, upon delivery. For the avoidance of doubt, all Foreign Subsidiaries,
as Grantors, hereby appoint the Company as its agent for receipt of service of
process and all notices and other communications in the United States at the
address specified below.

 

Section 10. Miscellaneous.

 

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Collateral Agent (and approved
by the Required Holders), and no waiver of any provision of this Agreement, and
no consent to any departure by each Grantor therefrom, shall be effective unless
it is in writing and signed by each Grantor and the Collateral Agent (and
approved by the Required Holders), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, modification or waiver of this Agreement shall be effective
to the extent that it (1) applies to fewer than all of the holders of Notes or
(2) imposes any obligation or liability on any holder of Notes without such
holder’s prior written consent (which may be granted or withheld in such
holder’s sole discretion).

 

(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right reasonably hereunder or under any of the other Transaction
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right reasonably preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of the
Collateral Agent or any Noteholder provided herein and in the other Transaction
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Collateral Agent or any
Noteholder under any of the other Transaction Documents against any party
thereto are not conditional or contingent on any attempt by such Person to
exercise any of its rights under any of the other Transaction Documents against
such party or against any other Person, including but not limited to, any
Grantor.

 

 28 

 



 

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until Payment in Full of the
Obligations, and (ii) be binding on each Grantor and all other Persons who
become bound as debtor to this Agreement in accordance with Section 9-203(d) of
the Code and shall inure, together with all rights and remedies of the
Collateral Agent and the Noteholders hereunder, to the benefit of the Collateral
Agent and the Noteholders and their respective permitted successors, transferees
and assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, without notice to any Grantor, the Collateral Agent and the
Noteholders may assign or otherwise transfer their rights and obligations under
this Agreement and any of the other Transaction Documents, to any other Person
and such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to the Collateral Agent and the Noteholders herein or
otherwise. Upon any such assignment or transfer, all references in this
Agreement to the Collateral Agent or any such Noteholder shall mean the assignee
of the Collateral Agent or such Noteholder. None of the rights or obligations of
any Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
without such consent of the Collateral Agent shall be null and void.

 

(e) Upon the Payment in Full of the Obligations, (i) this Agreement and the
security interests created hereby shall terminate and all rights to the
Collateral shall revert to the respective Grantor that granted such security
interests hereunder, and (ii) the Collateral Agent will, upon any Grantor’s
request and at such Grantor’s expense, (A) return to such Grantor such of the
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof and (B) execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.

 

(f) Governing Law; Jurisdiction; Jury Trial.

 

(i) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

(ii) Each Grantor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or under any of the other Transaction Documents or with any transaction
contemplated hereby or thereby, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim, defense or objection that
it is not personally subject to the jurisdiction of any such court, that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under Section 9(f) of the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Collateral
Agent or the Noteholders from bringing suit or taking other legal action against
any Grantor in any other jurisdiction to collect on a Grantor’s obligations or
to enforce a judgment or other court ruling in favor of the Collateral Agent or
a Noteholder.

 

 29 

 



 

(iii) WAIVER OF JURY TRIAL, ETC. EACH GRANTOR IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(iv) Each Grantor irrevocably and unconditionally waives any right it may have
to claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, indirect, incidental, punitive or consequential
damages.

 

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

(h) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one and the same
Agreement. Delivery of any executed counterpart of a signature page of this
Agreement by pdf, facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(i) This Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Obligations is rescinded or
must otherwise be returned by the Collateral Agent, any Noteholder or any other
Person (upon (i) the occurrence of any Insolvency Proceeding of any of the
Company or any Grantor or (ii) otherwise, in all cases as though such payment
had not been made).

 

SECTION 11. Material Non-Public Information. Upon receipt or delivery by the
Company of any notice in accordance with the terms of this Agreement, unless the
Company has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to the Company or any
of its Subsidiaries, the Company shall within one (1) Business Day after any
such receipt or delivery publicly disclose such material, non-public information
on a Current Report on Form 8-K or otherwise. In the event that the Company
believes that a notice contains material, non-public information relating to the
Company or any of its Subsidiaries, the Company so shall indicate to the
Collateral Agent and any applicable Noteholder contemporaneously with delivery
of such notice, and in the absence of any such indication, the Collateral Agent
and each Noteholder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries. Nothing contained in this Section 11 shall limit
any obligations of the Company or any rights of the Collateral Agent or any
Noteholder, under Section 4(i) of the Securities Purchase Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 30 

 





 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 



GRANTORS:         TOUGHBUILT INDUSTRIES, INc.         By:                     
Name:     Title:           TOUGHBUILT TECHNOLOGIES, Inc.       By:     Name:    
Title:  

 

ACCEPTED BY:



     

Alto Opportunity Master Fund,

SPC - Segregated Master

Portfolio B,

as Collateral Agent

 

 

By:     Name:     Title:    

 



 

 



 

EXHIBIT A

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, modified,
supplemented, renewed, restated or replaced from time to time, this “IP Security
Agreement”), dated August 19, 2019, is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Alto
Opportunity Master Fund, SPC - Segregated Master Portfolio B, in its capacity as
collateral agent (the “Collateral Agent”) for the Noteholders. All capitalized
terms not otherwise defined herein shall have the meanings respectively ascribed
thereto in the Security Agreement (as defined below).

 

WHEREAS, Toughbuilt Industries, Inc., a Nevada corporation (the “Company”), and
each party listed as a “Buyer” therein (collectively, the “Buyers”) are parties
to that certain Securities Purchase Agreement, dated August 19, 2019, pursuant
to which the Company shall be required to sell, and the Buyers shall purchase or
have the right to purchase, the “Notes” and “Warrants” (each as defined therein)
issued pursuant thereto (as such Notes or Warrants may be amended, modified,
supplemented, renewed, restated or replaced from time to time in accordance with
the terms thereof, collectively, the “Notes” and “Warrants”, respectively);

 

WHEREAS, it is a condition precedent to the purchase of the Notes and Warrants
under the Securities Purchase Agreement that each Grantor has executed and
delivered that certain Security and Pledge Agreement, dated August 19, 2019,
made by the Grantors to the Collateral Agent (as amended, modified,
supplemented, renewed, restated or replaced from time to time, the “Security
Agreement”); and

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Collateral Agent and the
Noteholders, a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

 

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this IP Security Agreement directly benefits, and is in the best
interest of, the Grantors.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the
Noteholders, as follows

 

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Collateral Agent and the Noteholders a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Collateral”):

 

(i) the Patents and Patent applications set forth in Schedule A hereto;

 

 

 



 

(ii) the Trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby;

 

(iii) all Copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto;

 

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

 

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

 

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

 

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Notes and the Transaction Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

 

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

 

 



 

SECTION 6. Governing Law; Jurisdiction; Jury Trial.

 

(i) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

(ii) Each Grantor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or under any of the other Transaction Documents or with any transaction
contemplated hereby or thereby, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim, defense or objection that
it is not personally subject to the jurisdiction of any such court, that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under Section 9(f) of the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Collateral
Agent or the Noteholders from bringing suit or taking other legal action against
any Grantor in any other jurisdiction to collect on a Grantor’s obligations or
to enforce a judgment or other court ruling in favor of the Collateral Agent or
a Noteholder.

 

(iii) WAIVER OF JURY TRIAL, ETC. EACH GRANTOR IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(iv) Each Grantor irrevocably and unconditionally waives any right it may have
to claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, indirect, incidental, punitive or consequential
damages.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

  TOUGHBUILT INDUSTRIES, INc         By               Name:     Title:  

 

  Address for Notices:       25371 Commercentre Drive,   Ste 200,   Lake Forest,
CA 92630

 

 

 



 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

  TOUGHBUILT TECHNOLOGIES, INC.       By                      Name:     Title:  
        Address for Notices:                  

 

 

 





 

Schedule A

 

Patents

 

Grantor   Country   Title   Application or Patent No.  

Application or Registration Date



  Assignees                                            

 

 

 



 

Schedule B



Trademarks

 

Grantor   Country   Trademark   Application or Registration No.  

Application or Registration Date



  Assignees                                            

 

 

 





 

Schedule C

 

Copyrights

 

Grantor   Country   Title   Type of Work  

Application or Registration No.



  Issue Date   Assignees                                                    

 

 

 





 

SCHEDULE I

 

Legal Names; Organizational Identification Numbers;
States or Jurisdiction of Organization

 



Grantor’s Name   State of Organization  

Federal Employer I.D.

  Organizational I.D.                            



 

 

 



 

SCHEDULE II

 

Intellectual Property

Patents

 

Grantor   Country   Title  

Application or Patent No.

 

Application or Registration Date



  Assignees                                            

 

Trademarks

 

Grantor   Country   Trademark   Application or Registration No.  

Application or Registration Date



  Assignees                                            

 

Copyrights

 

Grantor   Country   Title   Type of Work  

Application or Registration No.



  Issue Date   Assignees                                                    

 

Licenses

 

Licensor   Licensee   Type   Scope   Term                                    

 



 

 



 

SCHEDULE III

 

Locations

 



Grantor’s Name   Chief Executive
Office   Chief Place of
Business   Books and
Records   Inventory,
Equipment, Etc.                                    



 

 

 





 

SCHEDULE IV

 

Promissory Notes, Securities, Deposit Accounts,
Securities Accounts and Commodities Accounts

Securities

 





Grantor  

Name of Issuer / Pledged Entity

  Description   Class   Certificate No.(s)                                    







 

Deposit Accounts, Securities Accounts and Commodities Accounts

 



Grantor   Name and Address of Institution   Purpose of the Account   Account No.
                           



 

Foreign Currency Controlled Accounts

 



Entity   Name and Address of Institution   Amount Held in Account              
     



 

 

 



 

SCHEDULE V

 

Financing Statements

 

Grantor   Jurisdiction for Filing Financing Statement      

 

 

 



 

SCHEDULE VI

 

Commercial Tort Claims

 

 

 



 

SCHEDULE VII

 

Permitted Liens

 

 

 

 

 

